Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  July 29, 2016                                                       Robert P. Young, Jr.,
                                                                                 Chief Justice

                                                                       Stephen J. Markman
                                                                            Brian K. Zahra
  154117-9(101)(102)                                                Bridget M. McCormack
                                                                          David F. Viviano
                                                                      Richard H. Bernstein
  AFT MICHIGAN et al.,                                                      Joan L. Larsen,
            Plaintiffs-Appellees,                                                     Justices
                                              SC: 154117
  v                                           COA: 303702
                                              Ct of Claims: 10-000091-MM
  STATE OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________
  TIMOTHY L. JOHNSON, JANET HESLET,
  RICKY A. MACK and DENISE ZIEJA,
            Plaintiffs-Appellees,
                                              SC: 154118
  v                                           COA 303704
                                              Ct of Claims: 10-000047-MM
  PUBLIC SCHOOL EMPLOYEES
  RETIREMENT SYSTEM, PUBLIC SCHOOL
  EMPLOYEES RETIREMENT SYSTEM
  BOARD, TRUST FOR PUBLIC EMPLOYEE
  RETIREMENT HEALTH CARE and
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT, AND BUDGET,
            Defendants-Appellants,
  and

  DIRECTOR OF DEPARTMENT OF
  TECHNOLOGY MANAGEMENT AND
  BUDGET, DIRECTOR OF RETIREMENT
  SERVICES OFFICE and STATE
  TREASURER,
       Defendants.
  _________________________________________

  DEBORAH MCMILLAN, THOMAS
  BRENNER, THERESA DUDLEY,
  KATHERINE DANIELS and COREY
  CRAMB,
            Plaintiffs-Appellees,
                                              SC: 154119
  v                                           COA: 303706
                                              Ct of Claims: 10-000045-MM
  PUBLIC SCHOOL EMPLOYEES
                                                                                                            2

RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES RETIREMENT SYSTEM
BOARD, TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE and
DEPARTMENT OF TECHNOLOGY
MANAGEMENT, AND BUDGET,
     Defendants-Appellants,
and

DIRECTOR OF DEPARTMENT OF
TECHNOLOGY MANAGEMENT AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE and STATE
TREASURER,
           Defendants.
_________________________________________/

        On order of the Chief Justice, the motions of plaintiffs-appellees in MSC No.
154117 for immediate consideration and to extend the time for filing their answer to the
application for leave to appeal are GRANTED. The answer will be accepted as timely
filed if submitted on or before August 31, 2016.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                        July 29, 2016
                                                                                   Clerk